PER CURIAM
Defendant appeals his conviction for possession of a controlled substance, former ORS 475.992(4) (2003), renumbered as ORS 475.840(3) (2005), arguing that the trial court erred in admitting into evidence a laboratory report pursuant to ORS 475.235 identifying as methamphetamine a substance found during a search of defendant. In this case, the laboratory report was the only evidence admitted at trial concerning the nature of the substance. The state concedes that defendant is entitled to a reversal in light of the holding of State v. Birchfield, 342 Or 624, 157 P3d 216 (2007). We agree and accept the state’s concession.
Reversed and remanded.